Saxe, J.E, and Buckley, J., dissent
in a memorandum by Saxe, J.E, as follows: I would affirm the denial of defendant NL’s dismissal motion. Inasmuch as the parties’ Standstill Agreement expired by its own terms on October 1, 2005, and NL was not served until October 10, 2005, plaintiffs filing of its complaint four days prior to the expiration of the agreement was no more than an immaterial, de minimis breach. Either party was free to commence a lawsuit after the expiration of the Standstill Agreement, and there is nothing in the record to suggest that plaintiff made misrepresentations lulling NL into refraining from commencing a lawsuit of its own. Nor was there a rush to the courthouse under circumstances that might warrant dismissal in the exercise of discretion (cf. Certain Underwriters at Lloyd’s, London v Hartford Acc. & Indent. Co., 16 AD3d 167 [2005]).
Although the parties included in the Standstill Agreement a provision entitling a party to seek dismissal in the event another party violated the agreement, the law recognizes that some conduct, although technically a breach of contract, may be de minimis, that is, so minimal or insignificant as to warrant its being overlooked (Black’s Law Dictionary 464 [8th ed 2004]). This concept is not rendered inapplicable by a contract term specifying the remedy for a breach.
Here, plaintiffs filing of its summons four days before it was technically permitted to commence the action was such a de minimis breach. It engendered no prejudice to NL, and was otherwise so inconsequential as to warrant its being overlooked. The action’s dismissal was therefore proper.
Nor did NL meet its “heavy burden” to demonstrate that New York is an inconvenient forum (see Wittich v Wittich, 210 AD2d 138, 139 [1994]). The subject policies were issued in New York, at a time when NL was headquartered in New York, and are governed by New York law; NL has not identified any essential witness who will be inconvenienced by having to travel to New York; NL has not demonstrated that the courts of Texas are better versed in this litigation; there are no pending actions in Texas with which this action might be consolidated; and the coverage issue is not of a sort that would unduly burden New York courts.